Citation Nr: 1132501	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip condition, also claimed as muscle strain of the gluteus maximus.

2.  Entitlement to service connection for chondromalacia of the right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1987 to June 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a right hip disability and bilateral knee disability.  The Veteran perfected an appeal only with respect to the right hip and right knee disability claims.  In November 2009, the Board denied the claims, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  By an October 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's November 2009 decision, and remanded the matter for compliance with the instructions in the Joint Motion.  

The Veteran and her husband presented testimony before the undersigned Veterans Law Judge in a videoconference hearing in September 2009.  A transcript of the hearing is associated with the claim folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities of the right hip and right knee, which she contends result from injuries suffered in service.  In connection with her claim, the Veteran has been afforded two VA examinations.  When she was examined in February 2005, chondromalacia of both knees and right gluteus maximus muscle strain were diagnosed; however, no opinion was provided as to the etiology of the disabilities.  The Veteran was afforded a VA examination in September 2008, in which right hip strain and right knee strain were diagnosed, but the examiner opined that these conditions are not related to service.  The examiner indicated that she had reviewed the claims folder; however, as noted in the Joint Motion, the report contains substantial errors as to the nature of the Veteran's injuries in service.  In addition, the examination report contains multiple inconsistent findings regarding the Veteran's range of motion in the affected joints.  Thus, both of the VA examinations that have been provided are inadequate for adjudication purposes.  A remand is required to afford the Veteran another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated her for right hip or knee disorders since 2008.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed right hip and right knee disabilities.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability) that any diagnosed right hip or right knee disability is related to service, to include the injuries the Veteran describes.  

In providing the requested opinion, the examiner should consider the Veteran's in-service history of separate and distinct injuries to the right hip and right knee and VA treatment records dating from 2000 through 2008 that show objective physical findings related to both disorders.  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


